                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


 SMART VENT PRODUCTS, INC.              HONORABLE JEROME B. SIMANDLE

                    Plaintiff,
                                                Civil Action
        v.                                 No. 13-5691 (JBS/KMW)

 CRAWL SPACE DOOR SYSTEM, INC.
                                                MEMORANDUM OPINION
                    Defendant.


SIMANDLE, District Judge:

       1.    This matter comes before the Court by way of a motion

filed by Defendant Crawl Space Door System, Inc. (hereinafter,

“Defendant”) appealing Magistrate Judge Karen M. Williams’ March

11, 2019 Statement of Reasons and Supplemental Order [Docket Item

159]    requiring    Defendant   to   produce     certain   documents   in

connection with certifications created by Defendant as a result of

the permanent injunction entered in this case. (See Def.’s Mot.

[Docket Item 160].) The Court will affirm Judge Williams’ March

11, 2019 order because the Court finds that the documents in

question are relevant to certain claims and defenses that remain

in this case, and Judge Williams’ Order was neither clearly

erroneous nor contrary to law. The Court finds as follows:

       2.    The Court thoroughly described the relevant background

of this case in Smart Vent Products, Inc. v. Crawl Space Door

System, Inc., No. 13-5691, 2016 WL 4408818 *2-*4 (D.N.J. Aug. 16,
2016), and shall not repeat it herein, except as relevant to the

present motion.

     3.   On March 11, 2019, the Court filed a Memorandum Opinion

and Order, clarifying which claims and defenses remain in this

case. (See Memorandum Opinion [Docket Item 165]; Order [Docket

Item 166].) In conclusion, the Court stated:

     [I]t is this Court’s understanding that the issues
     remaining for trial consist of:
          a. The aspects of Plaintiff’s Counts I, II,
             and III alleging Defendant is liable for
             unfair competition arising from Defendant’s
             alleged false or misleading statements
             regarding Defendant’s vents’ net open area
             and coverage area, and those vents’
             compliance with industry standards other
             than NFIP and FEMA, as well as Defendant’s
             alleged false or misleading statements
             regarding the patent status of Defendant’s
             vents;
          b. The aspects of Plaintiff’s Count IV
             alleging Defendant is liable for negligent
             misrepresentation concerning the matters in
             (a), above;
          c. Plaintiff’s   Count   V,   asserting   that
             Defendant   is   liable   for   misuse   of
             Plaintiff’s trademark;
          d. Defendant’s counterclaims.

(Memorandum Opinion [Docket Item 165], 9-10.) The Court further

stated that there was presently no motion before the Court seeking

to challenge Defendant’s compliance with the permanent injunction

entered in this case. (Id. at 3 n.2.)1


1 Judge Williams’ Statement of Reasons and Supplemental Order
states in part that “[t]he amended certifications bear directly on
Defendant’s compliance with the permanent injunction.” (Statement
of Reasons and Supplemental Order [Docket Item 159], 2.) The


                                2
     4.     When    a   magistrate      judge   decides      a   non-dispositive

motion, the “district court may modify the magistrate [judge]’s

order   only   if   the   district      court   finds    that    the    magistrate

[judge]’s   ruling      was   clearly    erroneous      or   contrary    to   law.”

Cipollone v. Liggett Group, Inc., 785 F.2d 1108, 1120 (3d Cir.

1986); see also L. Civ. R. 72.1(c)(A)(1) (“A Judge shall consider

the appeal . . . and set aside any portion of the Magistrate

Judge’s order found to be clearly erroneous or contrary to law.”).

     5.     A magistrate judge’s finding is clearly erroneous when

“although there may be some evidence to support it, the reviewing

court, after considering the entirety of the evidence, is ‘left

with the definite and firm conviction that a mistake has been

committed.’” Kounelis v. Sherrer, 529 F. Supp. 2d 503, 518 (D.N.J.

2008) (quoting Dome Petroleum Ltd. v. Emp’rs Mut. Liab. Ins. Co.,

131 F.R.D. 63, 65 (D.N.J. 1990); United States v. U.S. Gypsum Co.,

333 U.S. 364, 395 (1948)). A ruling is contrary to law if “the

magistrate judge has misinterpreted or misapplied applicable law.”

Id. Where a magistrate judge “is authorized to exercise his or her




undersigned subsequently stated, in the motion for clarification,
that the issue of compliance with the injunction is not presently
before the Court, (see Memorandum Opinion [Docket Item 165], 3
n.2), but nothing precludes future relief if Defendant’s breach of
injunction is alleged and proved. Nonetheless, at present, it does
not appear Plaintiff is alleging breach of the injunction, so this
reason for discoverability of the contested documents is not
present.


                                         3
discretion, the decision will be reversed only for an abuse of

discretion.” Id.

     6.    In the present case, Judge Williams’ order requiring

Defendant to produce certain certifications created by Defendant

as a result of the permanent injunction entered in this case was

neither clearly erroneous nor an abuse of discretion. Rule 26, FED.

R. CIV. P., states in relevant part that “[p]arties may obtain

discovery regarding any nonprivileged matter that is relevant to

any party’s claim or defense and proportional to the needs of the

case.” FED. R. CIV. P. 26(b)(1). Judge Williams rejected Defendant’s

argument   that   the   documents   in   question   are   protected   from

disclosure by the work product doctrine, finding that Defendant

had failed to “set forth with any specificity information to

support the application of the doctrine.” (Statement of Reasons

and Supplemental Order [Docket Item 159], 2 (citing Louisiana Mun.

Police Employees Ret. Sys. v. Sealed Air Corp., 253 F.R.D. 300,

306 (D.N.J. 2008)).) Defendant does not assert that this conclusion

was incorrect in the present appeal. Neither does Defendant assert

that reasons of proportionality (such as undue burden or expense

or a tangential relationship to the claims and defenses) should

prevent the disclosure of these documents. Therefore the Court

shall focus on the question of the relevance of these documents to

the remaining claims and defenses in the case.




                                    4
     7.      Judge Williams stated that “[t]he amended certifications

are . . . relevant because Plaintiff contends that the amended

certifications misrepresent the performance of Defendant’s flood

vents.” (Statement of Reasons and Supplemental Order [Docket Item

159], 2 (citing Plaintiff’s Letter [Docket Item 130], 3).) The

Plaintiff’s letter cited by Judge Williams states, in relevant

part, that

             [Defendant’s]    most   recent  certification,
             dated   November    29,   2017,  continues  to
             improperly state, as it did in the October 30,
             2012 certification, that this 8” x 16” flood
             vent serves 205 square feet of enclosed space.
             [Plaintiff] has previously produced expert
             testimony which demonstrates that this is
             impossible, and that these vents actually
             serve 50 square feet of enclosed space, not
             205.    This   means     that   thousands   of
             [Defendant’s] customers are under-protected.

(Plaintiff’s Letter [Docket Item 130], 3.) Defendant argues that

Defendant’s    “communications   regarding   the   2017   certifications

cannot make any facts of consequence in this case (which is limited

to pre-2013 certifications) more or less probable.” (Def.’s Br.

[Docket Item 160-1], 11.)2 Plaintiff asserts in its opposition

brief that the documents in question are relevant to whether




2 Defendant further argues that it “has the right to know which
statements in its amended certifications are allegedly false, as
well as the right to respond to such allegations.” (Def.’s Br.
[Docket Item 160-1], 11.) Given the clear statement in Plaintiff’s
letter, quoted supra, that Plaintiff contends that Defendant’s
statements regarding the coverage area of its vents are false, the
Court finds this argument without merit.


                                   5
Defendant overstated the coverage area of its vents and whether

Defendant made misrepresentations regarding its vents’ compliance

with   standards   promulgated   by    the     American   Society   of   Civil

Engineers (hereinafter, “ASCE”) and as part of the International

Building Code (hereinafter, “IBC”), which are still undecided

issues in this case. (Pl.’s Opp’n [Docket Item 161], 14-18.)

Additionally, Plaintiff argues that the documents in question are

relevant to the determination of damages. (Id. at 18-19.)

       8.   Defendant asserts in its reply brief that “[w]hether or

not [Defendant’s] net open area calculations for its flood vents

comply with ASCE and IBC requirements for engineered openings is

of no consequence to this case, because [Plaintiff] never pled a

claim for false statements based on those requirements.” (Def.’s

Reply [Docket Item 163], 4.) However, the Court has already held

that

            Plaintiff’s     claims    regarding     unfair
            competition or negligent misrepresentation as
            they pertain to Plaintiff’s allegations that
            Defendant made false or misleading statements
            about the net open area of Defendant’s vents,
            the coverage area that Defendant’s vents can
            service, or Defendant’s vents’ compliance with
            professional engineering standards, such as
            those published by the ASCE or the IBC

remain issues for trial. (Memorandum Opinion [Docket Item 165],

6.)    Furthermore,   as   stated     supra,    Plaintiff    contends    that

Defendant’s 2017 certifications continue to make the same false or

misleading statements as Defendant’s prior certifications. As the


                                      6
Court has held that the veracity of statements made by Defendant

regarding their products’ compliance with ASCE and IBC standards

are still issues for trial, and as Plaintiff has indicated that it

believes both sets of certifications are deficient in the same way

and for the same reasons, the Court finds that documents pertaining

to the creation of the 2017 certifications are relevant to whether

or not Defendant continues to make false or misleading statements

with respect to net coverage area or compliance with ASCE or IBC

standards or may be relevant to whether the allegedly false

statements from the earlier certification have subsequently been

altered.     Therefore,    keeping      in   mind   that    Defendant     has    not

challenged the proportionality of this discovery request, and that

Defendant has not preserved any claim of privilege or work product

protection pertaining to these documents in the present motion,

Defendant has not met its substantial burden to demonstrate that

Judge    Williams’     finding   that    documents      relating   to    the    2017

certifications are relevant to the claims or defenses remaining in

this case was “clearly erroneous or contrary to law.” As such,

Defendant’s motion shall be denied.

        9.   In light of the foregoing, the Court finds that the

certifications in question are relevant to claims and defenses

that remain in this case, and Judge Williams’ March 11, 2019

Statement of Reasons and Supplemental Order [Docket Item 160] was

neither      clearly   erroneous     nor     contrary      to   law.    Therefore,


                                         7
Defendant’s present motion [Docket Item 160] will be denied. The

accompanying Order shall be entered.




April 11, 2019                      s/ Jerome B. Simandle
Date                                JEROME B. SIMANDLE
                                    U.S. District Judge




                                8
